Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 09/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Examiner notes that “International Search Report and Written Opinion for PCT application No. PCT/US2019/028676, dated August 14, 2019, 23 pages” lacks a copy on file. Therefore, it cannot be considered. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: they disclose a “thump”. Based on disclosure, Examiner believes this to be a typo that should read: a thumb. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 discloses: “wherein the guard only allows the thumb of the hand to wrap around one side of the handle and only two fingers of the hand to wrap around the other side of the handle above the bottom end of the guard to actuate the trigger, the other two fingers of the hand being below the bottom end of the guard.” This is considered indefinite language because there are all kinds of sizes for hands and fingers. As such, the metes and bounds are not clearly defined, since it seems that the size of the guard depends on the arbitrary size of a hand and fingers. The limitation of “only allows” is considered a relative limitation because there is no standard size for a user’s hand. Examiner also notes that not all hands have four fingers and a thumb. Therefore, it is unclear if the Applicant intended to claim fingers and thumb are part of the claimed invention, which if true, would introduce a 35 USC 101 issue. For these reasons, claim 1 is indefinite.  
	Claim 1 recites the limitation "the thump" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also indefinite for depending on claim 1. 
	Claim 4 recites the limitation "hook attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 11 discloses: “wherein the thumb of the hand wraps around one side of the handle, the index and middle fingers of the hand wrap around the other side of the handle above the bottom end of the guard to contact the trigger, and the ring and little fingers of the hand are below the bottom end of the guard”. Similarly as claim 1, this is considered indefinite because there are all kinds of sizes for hands and fingers. As such, the metes and bounds are not clearly defined, since it seems that the size of the guard depends on the arbitrary size of a hand and fingers, i.e. there is no standard size for a user’s hand. Examiner also notes that not all hands have four fingers and a thumb. Therefore, it is unclear if the Applicant intended to claim fingers and thumb are part of the claimed invention, which if true, would introduce a 35 USC 101 issue. For these reasons, claim 1 is indefinite.  
	Claim 11 recites the limitation "the thump" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are also indefinite for depending on claim 1.
Claim 12 discloses the limitation “wherein the guard only accommodates two fingers wrapping around the handle to pull the trigger”. Similarly as above, there is not standard size for someone’s fingers. Therefore, the size of the guard depends on an arbitrary size of any two given flingers. This renders the claim indefinite. 
Claim 14 recites the limitation "hook attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are, as best understood, rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Carey et al (U.S. 2008/0296410).
Regarding claim 1, Carey teaches a gun (10, seen in Fig 4) for spraying paint supplied to the gun from a hose under pressure (as disclosed in abstract), the gun comprising: 
a body (housing 12) comprising a valve (defined by needle 28), the opening of the valve releasing paint from the body and the closing of the valve stopping the release of paint from the body (as disclosed in Par 0016); 
a trigger (36) actuatable to open and close the valve (as seen in Fig 4); 
a stem (seen in Fig 4) extending downward from the body, the stem comprising a handle (handle 16, defined at the stem) configured to be gripped by one hand for using the gun (handle is for accommodating a user’s hand); and 
a guard (shown below) having a top end and a bottom end (shown below), the top end attached to the body (as seen below, the top end attaches to body 12), the bottom end attached to the stem below the trigger (as seen below), the trigger located directly between the guard and the handle (as seen below, the trigger 36 is in between the guard and handle 16), 
wherein the guard only allows the thump of the hand to wrap around one side of the handle and only two fingers of the hand to wrap around the other side of the handle above the bottom end of the guard to actuate the trigger, the other two fingers of the hand being below the bottom end of the guard (depending on the user’s hand and user preference, the spray gun can be handled in the same manner as claimed).  
Alternatively, regarding the size of the guard so that only two fingers and a thumb fit into the guard, while other fingers fit on the outside and below of the guard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a suitable size for the guard in order to fit any given hand size. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different guard sizes to meet any desired ergonomic characteristic for the spray gun, based on the size of the average hand, for example. 
Regarding claim 2, Carey teaches the gun of claim 1, wherein the handle is a metal tube (as seen in Fig 4, the handle 16 is depicted with the symbol that represents metal, see MPEP 608.2 IX) having a conduit through which the paint flows to the body (inside the handle there is a conduit that transports paint towards the body 12, see Fig 4).  
Regarding claim 3, Carey teaches the gun of claim 2, wherein the handle contains a mesh filter (38) through which the paint flows (as seen in Fig 4, the filter 38 has multiple orifices, i.e. it is mesh-like).  
Regarding claim 4, Carey teaches the gun of claim 1, further comprising a retainer (shown below) below the handle, the bottom end of the guard attached to the retainer by hook attachment (shown below).  
Regarding claim 5, Carey teaches the gun of claim 1, wherein the stem further comprises a connector (swivel 40) that extends below the guard, the connector having a hose interface (swivel 40 connects to a hose, as disclosed in Par 0016).  
Regarding claim 6, Carey teaches the gun of claim 1, further comprising a retainer (retainer seen in Fig 3, which attaches around the swivel 240) attached to the stem by wrapping around the stem (as seen in the embodiment of Fig 3, the retainer wraps around the stem), wherein the bottom end of the guard is attached to the stem by the retainer (as seen in Fig 3).  
Regarding claim 7, Carey teaches the gun of claim 1, wherein the trigger includes an indented portion (shown below) that is sized to only accommodate two fingers during actuation of the trigger when the handle is gripped by one hand (the indentation is capable of only accommodating two fingers, depending on finger size).  
Regarding claim 8, Carey teaches the gun of claim 7. However, Carey does not explicitly teach the gun wherein the indented portion has a vertical length along the trigger of between 2.0-2.5 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable length for the trigger, including 2-2.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Carey discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length for the trigger depending on the size of the hand of the intended user. Furthermore, it would be obvious to try (see KSR MPEP 2141 III) different trigger lengths to accommodate any given finger size.
Regarding claim 9, Carey teaches the gun of claim 1, further comprising a stop (shown below) on the rear side of the body which engages the top of the hand when the gun is held (the stop engages with the top of the user’s hand).  
Regarding claim 10, Carey teaches the gun of claim 9. However, Carey does not explicitly teach the gun wherein the vertical distance from the bottom of the stop to the bottom of the handle is 2.5 inches or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable length from the stop to the bottom of the handle, including 2.5 inches or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Carey discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length for the handle depending on the size of the hand of the intended user. Furthermore, it would be obvious to try (see KSR MPEP 2141 III) different handle lengths to accommodate any given hand size.

Regarding claim 11, Carey teaches a method of handling a gun (10, seen in Fig 4) for spraying paint supplied to the gun from a hose under pressure (as disclosed in abstract), the method comprising: 
gripping a gun (10) with one hand (as seen in Fig 4, the handle 16 hold a hand of a user), the gun comprising: 
a body (housing 12) comprising a valve (defined by needle 28); 
a trigger (36) actuatable to open and close the valve (as disclosed in Par 0016); 
a stem (seen in Fig 4) extending downwards from the body, the stem comprising a handle (handle 16, defined at the stem); and 
a guard (shown below) having a top end (shown below) and a bottom end (shown below), the top end attached to the body (as seen below, the top end attaches to body 12), the bottom end attached to the stem below the trigger(as seen below), the trigger located directly between the guard and the handle (as seen below, the trigger 36 is in between the guard and handle 16), 
wherein the thumb of the hand wraps around one side of the handle, the index and middle fingers of the hand wrap around the other side of the handle above the bottom end of the guard to contact the trigger, and the ring and little fingers of the hand are below the bottom end of the guard (depending on the user’s hand and user preference, the spray gun can be handled in the same manner as claimed); and 
actuating the trigger with only the index and middle fingers pulling the trigger (as seen in Fig 4, the trigger 36 is sized to be about half of the length of the handle, therefore, the user actuates the trigger with the index and middle fingers), the actuation of the trigger opening the valve to allow release of paint as a spray (as disclosed in Par 0016).  
Alternatively, regarding the size of the guard so that only two fingers (index and middle) and a thumb fit into the guard, while other fingers fit on the outside and below of the guard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a suitable size for the guard in order to fit any given hand size. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different guard sizes to meet any desired ergonomic characteristic for the spray gun, based on the size of the average hand, for example.
Regarding claim 12, Carey teaches the method of claim 11, wherein the guard only accommodates two fingers wrapping around the handle to pull the trigger (the gun of Carey has the capability of being used as claimed. Alternatively, as modified above, it’d be obvious to modify the size of the guard to accommodate any given hand and fingers).  
Regarding claim 13, Carey teaches the method of claim 11, wherein the handle is a metal tube (as seen in Fig 4, the handle 16 is depicted with the symbol that represents metal, see MPEP 608.2 IX) having a conduit through which the paint flows to the body (inside the handle there is a conduit that transports paint towards the body 12, see Fig 4).  
Regarding claim 14, Carey teaches the method of claim 11, further comprising a retainer (shown below) located on the stem below the handle (as seen below), the bottom end of the guard attached to the retainer by hook attachment (shown below).  
Regarding claim 15, Carey teaches the method of claim 11, wherein the stem further comprising a connector (swivel 40)  that extends below the guard, the connector having a hose interface (swivel 40 connects to a hose, as disclosed in Par 0016).  
Regarding claim 16, Carey teaches the method of claim 11, further comprising a retainer (retainer seen in Fig 3, which attaches around the swivel 240) attached to the stem by wrapping around the stem (as seen in the embodiment of Fig 3, the retainer wraps around the stem), wherein the bottom end of the guard is attached to the stem by the retainer (as seen in Fig 3). 
Regarding claim 17, Carey teaches the method of claim 11, wherein the trigger includes an indented portion (shown below) that is sized to only accommodate two fingers during actuation of the trigger when the handle is gripped by one hand (the indentation is capable of only accommodating two fingers, depending on finger size).    
Regarding claim 18, Carey teaches the method of claim 17. However, Carey does not explicitly teach the method wherein the indented portion has a vertical length along the trigger of between 2.0-2.5 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable length for the trigger, including 2-2.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Carey discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length for the trigger depending on the size of the hand of the intended user. Furthermore, it would be obvious to try (see KSR MPEP 2141 III) different trigger lengths to accommodate any given finger size.
Regarding claim 19, Carey teaches the method of claim 11, further comprising a stop (shown below) on the rear side of the body which engages the top of the hand when the gun is gripped (the stop engages with the top of the user’s hand).  
Regarding claim 20, Carey teaches the method of claim 19. However, Carey does not explicitly teach the method wherein the vertical distance from the bottom of the stop to the bottom of the handle is 2.5 inches or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable length from the stop to the bottom of the handle, including 2.5 inches or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Carey discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length for the handle depending on the size of the hand of the intended user. Furthermore, it would be obvious to try (see KSR MPEP 2141 III) different handle lengths to accommodate any given hand size.

    PNG
    media_image1.png
    573
    567
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752